Citation Nr: 0512778	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-00 213	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.  

(The issue of entitlement to separate compensable ratings for 
tinnitus in each ear is currently under stay, and will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's request to reopen 
previously denied claims for service connection for a low 
back disability and a left ankle disability.  

The final issue on appeal comes to the Board from a March 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for the veteran's tinnitus 
with an evaluation of 10 percent, effective November 29, 
2002.  The veteran seeks separate compensable ratings for 
tinnitus in each ear.  

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), reversing a decision of the Board 
which had concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have the decision appealed to the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the Secretary's 
stay include: (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  For the foregoing reasons, the 
veteran's pending appeal for a higher rating for tinnitus is 
currently stayed, and the matter will not be further 
addressed in the present decision.


FINDINGS OF FACT

1.  A decision of the Board in November 1997 denied the 
veteran's claims for service connection for a low back injury 
and a left ankle injury.  The veteran did not file an appeal 
to the United States Court of Appeals for Veterans Claims.

2.  The evidence added to the record since the November 1997 
Board decision is not relevant, and, by itself or considered 
with previous evidence of record, it is not so significant 
that it must be considered in order to fairly decide either 
of the claims on appeal.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision denying service 
connection for a low back disability and a left ankle 
disability is final.  38 U.S.C.A. § 7104(b) (1991); 38 C.F.R. 
§ 20.1100 (1997).

2.  Evidence received since the final November 1997 Board 
decision denying service connection for a low back disability 
and a left ankle disability is not new and material; 
accordingly, the claims may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VAs duties to the veteran under the VCAA have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2002 rating decision; the October 
2002 Statement of the Case (SOC); the October 2003 
Supplemental Statement of the Case (SSOC); and letters sent 
to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his 
application to reopen claims for service connection for a low 
back disability and a left ankle disability, and complied 
with VA's notification requirements.  The SOC and SSOC set 
forth the laws and regulations applicable to the veteran's 
claims.  Further, letters from the RO to the veteran dated 
September 2001, February 2002, June 2002, December 2003, and 
February 2005, informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
application to reopen service connection claims for a low 
back disability and a left ankle disability, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims held that, for claims filed 
before the date of enactment of the VCAA (November 9, 2000), 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in September 2001, prior to the 
January 2002 RO rating decision.  VCAA notice was also 
provided in December 2003.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claimant was 
provided with every opportunity to submit evidence and 
argument in support of his application to reopen service 
connection claims for a low back disability and a left ankle 
disability, and to respond to VA's notice.  Therefore, 
notwithstanding Pelegrini, to now decide the appeal would not 
be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
SOC, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, No. 02-1077 (April 
14, 2005), the Court addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA's duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Court held, in pertinent part, that a VCAA 
notice letter needs to be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield, supra, slip op. at 27.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  It has also addressed the veteran's contentions 
that there may be additional records.  The RO made another 
request to the National Personnel Records Center (NPRC) in 
June 2002 to search for additional records.  No additional 
records were available.  As noted above, the RO contacted the 
veteran by September 2001, February 2002, June 2002, December 
2003, and February 2005 correspondence and asked him to 
identify all medical providers who treated him for a low back 
disability and a left ankle disability.  The RO has either 
obtained the identified evidence, or made all reasonable 
efforts to obtain the identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings in the service medical records or for decades 
thereafter, a medical opinion at this late date would be 
based upon speculation.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
the service connection claims on appeal.  Id.; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

II.  New and Material Evidence to Reopen Claims

A.  Pertinent Law

Pursuant to 38 C.F.R. § 20.1100(b), unless the Chairman of 
the Board orders reconsideration of a Board decision or the 
matter is appealed to the Court of Appeals for Veterans 
Claims, the Board decision is final.  

In this case, the Board issued a decision in November 1997 in 
which it denied service connection for a low back injury and 
a left ankle injury.  The Board decision became final as of 
the date of its issuance, and there is no indication in the 
record that the deciaion was reconsidered or appealed to the 
Court. 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  The 
appellant's application to reopen was filed before August 29, 
2001 (it was filed in December 2000); consequently, the 
former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

B.  Factual Background

The veteran served on active duty from March 1943 to December 
1945.  In January 1995, he filed a claim for service 
connection for a low back injury and a left ankle injury.  
After an RO denial, the veteran appealed to the Board.  

In November 1997, the Board issued a decision.  The evidence 
included testimony from the veteran and his spouse given at a 
July 1997 Travel Board hearing.  He testified that he injured 
his back while loading and unloading tailgates from a truck 
in the summer of 1945.  He stated that he was hospitalized 
but only given sleeping pills.  He said he did not experience 
back pain after his release from the hospital.  He further 
testified that he injured his ankle when he jumped off of a 
scaffolding in 1944.  He stated that he was treated by 
members of the 153rd Engineer Medics.  His ankle was taped 
up, and he remained on crutches for a month.  Regarding post-
service treatment, the veteran stated that he sought 
treatment for his ankle in 1947 or 1948, but that the private 
physician just taped up the ankle, and that the physician had 
most likely died since then.  He also alleged that he had 
sought treatment from a chiropractor in the 1970s and 1980s.  
Finally, the veteran testified that his ankle was X-rayed in 
1993 or 1994, and that a VA physician told him that there was 
evidence of an "old fracture."  

The veteran's wife testified that she had been married to the 
veteran since 1942, and that she received letters from the 
veteran during service, in which he complained about his back 
and ankle disabilities.  She further testified that he had 
experienced problems with these disabilities since his 
separation from service.  


The evidence of record also included a July 1996 lay 
statement from H.W.H., in which he stated that he was a 
commissioned officer stationed with the veteran.  He further 
stated that, while in charge of the re-activation of a small 
lumber mill, the veteran had injured his leg.  H.W.H. 
acknowledged that he did not recall the specific details of 
the injury, but he remembered the veteran assisting with 
supervision while he (the veteran) was on crutches.  

Finally, post-service medical evidence included complaints of 
low back pain in December 1993; complaints of left ankle pain 
in July 1994; and December 1993 and October 1995 X-rays 
revealing degenerative disc disease of the lumbar spine.  
  
The Board noted in its 1997 decision that the veteran's 
service medical records contained no findings attributed to a 
low back or ankle disability.  The Board also noted that the 
service medical records contain a separation examination 
which included an examination of the veteran's 
musculoskeletal system in which no complaints by the veteran 
were reported and no abnormalities were found.  The Board 
denied the veteran's claim on the basis that there was no 
contemporaneous evidence of an in-service injury, and no 
medical nexus of a current disability that is attributable to 
service.  

The veteran filed an application to reopen his claims in 
December 2000.  He submitted correspondence from his wife in 
which she again stated that she has been married to the 
veteran since 1942 and that she has heard him talk about 
injuring his back and left ankle while in service.  The 
veteran also resubmitted an exact copy of the July 1996 
statement from H.W.H.  

C.  Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The definition of new and material 
evidence, in 38 C.F.R. § 3.156, is set out above in this 
decision.

The Board notes that the veteran's claims for service 
connection were previously denied because there was no 
contemporaneously recorded evidence of either a low back 
injury or a left ankle injury, and no competent evidence of a 
nexus between either of these disabilities and any incident 
of service.  

Since the November 1997 Board decision, the veteran has 
submitted a statement from his wife that simply restates the 
testimony she provided at the July 1997 Travel Board hearing.  
The veteran has also resubmitted an exact copy of H.W.H.'s 
July 1996 correspondence.  The evidence submitted since the 
Board's November 1997 Board decision is essentially 
duplicative of previously submitted statements and testimony.  
That is, the additional statements are merely cumulative 
evidence that reiterates evidence which has already been 
considered by the Board.  The evidence suffers from the same 
deficiency as the previous evidence; it does not provide any 
evidence of an in-service injury which caused chronic 
disability of the back or ankle, does not establish 
continuity of any such disability since service, and does not 
show a nexus between a current diagnosis and an incident that 
arose during service.  Therefore, this evidence is not new 
and material, and does not warrant the reopening of the 
claim.  

In sum, the crux of the appeal is whether or not the veteran 
suffers from disabilities that are at least as likely as not 
causally related to some incident in service.  The evidence 
submitted since the November 1997 Board decision only shows 
that the veteran is being treated for disabilities many years 
after service; the record remains devoid of contemporaneously 
recorded findings indicative of either a low back injury or 
left ankle injury during or more proximate to service, or of 
competent evidence linking either disability to service.  
Therefore, the evidence submitted since the November 1997 
Board decision is not so significant that it must be 
considered in order to fairly decide the claims, and 
consequently it is not new and material evidence sufficient 
to reopen claims for service connection for a low back 
disability and a left ankle disability.  




ORDER

The veteran's application to reopen service connection claims 
for a low back disability and a left ankle disability is 
denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


